internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-117412-00 cc tege eb ec date date new parent old parent subsidiary this is in reply to your letter dated date and subsequent correspondence and representations on behalf of new parent new parent has requested a ruling on the federal_income_tax consequences under sec_83 of the internal_revenue_code with respect to the exercise of stock_options by certain employees of subsidiary subsidiary was a wholly-owned subsidiary of old parent from during this period the employees of subsidiary had been granted non-statutory stock_options and or incentive stock_options to purchase old parent stock the old parent options the exercise price of each old parent option was not less than percent of the fair_market_value of the optioned stock on the date of grant of the options and none of the old parent options had a readily_ascertainable_fair_market_value when granted in new parent acquired subsidiary in a stock acquisition and subsidiary became a wholly-owned subsidiary of new parent the old parent options were not exchanged as part of the acquisition rather as part of the acquisition the old parent options that were held by subsidiary employees became immediately vested and those subsidiary employees were given a period of ninety days beginning on the date of the acquisition to exercise all their outstanding old parent options the affected employees were the common_law employees of subsidiary during the entire period from the date of grant of the old parent options through the date of option vesting and until the date on which these old parent options were exercised in until the date of the acquisition of subsidiary by new parent old parent was responsible for the payment of all salary bonus and stock-related compensation to the employees of subsidiary old parent performed all the required withholding and deposited all required payroll_taxes with respect to all the compensation paid to the employees of subsidiary during this period and reflected these payments on forms w- plr-117412-00 for issued to each subsidiary employee shortly after new parent acquired subsidiary old parent stopped paying cash wages to the subsidiary employees because new parent assumed this responsibility from old parent however for the ninety days after the acquisition in old parent retained the responsibility to transfer old parent stock to the employees of subsidiary upon the exercise of an old parent option as required under the terms of the stock_option plan old parent was also required to withhold upon and report the compensation income arising from the exercise of the old parent options and make the related payroll tax deposits you have represented that subsidiary did not take a deduction on its pro forma tax_return for that short_year that ended on the date subsidiary was acquired by new parent for any compensation related to the old parent options that were exercised by subsidiary’s employees following the date of the acquisition you further represent that the terms of the sale of the subsidiary did not include any allocation to old parent of the compensation expense related to the post-acquisition exercise of the old parent options by the employees of the subsidiary sec_83 of the code generally provides that if in the connection with the performance of services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property over the amount_paid for the property is included in the service provider’s income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture sec_1_83-7 of the income_tax regulations provides that if stock_options do not have a readily_ascertainable_fair_market_value at the time the options are granted the optionee will recognize income when the options are exercised or otherwise_disposed_of sec_83 of the code and sec_1_83-6 of the regulations provide that in the case of a transfer of property under sec_83 the person for whom services were performed shall be allowed a deduction under sec_162 equal to the amount included in the gross_income of the person who performed the services but only to the extent that such amount meets the requirements of sec_162 and the regulations thereunder the deduction shall be allowed for the taxable_year of the service_recipient in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services under sec_1_83-6 of the regulations the service provider is deemed to have included the amount as compensation if the service_recipient timely satisfies all the requirements of sec_6041 governing the filing of forms or w-2 as appropriate under sec_3401 of the code the term employer_generally means the person for whom an individual performs any service of whatever nature as the employee of such person however under sec_3401 if the person for whom plr-117412-00 the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages sec_1 h of the regulations provides that in order to qualify for the special tax treatment of sec_421 in addition to meeting the requirements regarding the option recipient’s status as an employee of the corporation granting the option at the time the option is granted an individual exercising an incentive_stock_option must at all times during the period beginning with the date of the granting of such option and ending at the time of such exercise or on the day months before the date of such exercise be an employee of either the corporation granting such option or a related corporation sec_421 provides that if a share of stock is transferred to an individual in a transfer in respect of which the requirements of sec_422 are met no deduction under sec_162 relating to trade_or_business_expenses shall be allowable at any time to the employer_corporation a parent or subsidiary_corporation of such corporation or a corporation issuing or assuming a stock_option in a transaction to which sec_424 applies with respect to the share so transferred sec_1_1502-76 of the regulations provides that a consolidated_income_tax_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it was a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return including a consolidated_return for another group sec_1_1502-76 of the regulations provides that if a subsidiary becomes or ceases to become a member of a consolidated_group during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day sec_1_1502-76 of the regulations provides that the returns for the years that end and begin with the subsidiary becoming or ceasing to be a member are separate returns for all federal_income_tax purposes the returns are subject_to the rules of the internal_revenue_code applicable to short periods as if the subsidiary ceased to exist on becoming a member or first existed on becoming a nonmember sec_1_1502-76 of the regulations provides that although the periods ending and beginning with the subsidiary’s change in status are different tax years certain items may be ratably allocated between the periods if the subsidiary is not required to change its annual_accounting_period of its method_of_accounting as a result of its change in status and if an irrevocable ratable election is made plr-117412-00 based on the information provided and the representations made we conclude that subsidiary as the service_recipient with respect to the old parent options is entitled under sec_83 of the code to claim a deduction under sec_162 of the code with respect to the income arising under sec_83 from the transfer of old parent stock to an employee of subsidiary upon the exercise of a nonstatutory old parent option after the acquisition of subsidiary by new parent provided that old parent has timely satisfied all the requirements of sec_6041 governing the filing of form_w-2 with respect to the employee reporting the related stock_option income and the deduction otherwise meets the requirements of sec_162 the exercise of incentive stock_options by employees of subsidiary within days of the date of the acquisition of subsidiary by new parent will not in itself adversely impact the treatment under sec_421 of such options or the stock received upon exercise of such options subsidiary is not entitled to a deduction as a result of the exercise of incentive stock_options by its employees within days of the date of the acquisition of subsidiary by new parent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely robert b misner assistant branch chief executive compensation branch division counsel associate chief_counsel tax_exempt_and_government_entities_division copy for purposes
